Title: From Louisa Catherine Johnson Adams to George Washington Adams, 7 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					Washington 7th March 1820
				
				I am at length about to attempt to answer your Letter but am not quite sure whether I shall be successfull as it is late and impossible to guard against interruptions—In the first place the Missouri question is decided—How I leave you to judge as you will read the account in the publick papers—The juggling between the Clerks of the House and the Speaker places our National Councils in so elevated a point of view it is impossible if one drop of the blood of our Ancestors fills our veins for us not to delight in their descendants who to judge of their present Acts would have atchieved greater wonders than our great fathers in the Revolution—It is a pity the famous Ventriloquist Mr Charles had not been here at the time to have afforded his assistance tho’ I am not quite sure that he would have been a match for one of the performers—tho’ he was suspected of being in league with the devil—  Of the Poem I cannot yet say much as I have not yet read it through—but of Ivanhoe I can say much but not at present as my time is short as we are just setting down to dinner and afterwards I must prepare to receive my company— Johnson Hellers called yesterday to know if you had written to him and appeared very anxious to hear from you—You now how happy it would make  to have you cement the friendship which I hope was began here during your visit and I am sure he is so deserving of every kind sentiment that any neglect on your part would be unpardonable— Adieu my Son—I wish I were with you for every moment I become more & more disgust with the exalted situation of your affectionate Parent
				
					L. C A—
				
				
			